Foote, J.:
We are of opinion that the rule that railroad companies are deemed to reside in each of the counties through which their roads run, within the meaning of section 984 of the Code of Civil Procedure, as to the place of trial of an action, does not apply to other domestic corporations such as the plaintiff, having a principal office as fixed in its certificate of incorporation and branch offices in other counties where it transacts a part of its business.
The distinction in this respect between railroad companies and other domestic corporations was clearly pointed out in the opinion of Presiding Justice Parker in Poland v. United Traction Company (88 App. Div. 281), and this opinion was *502adopted by the Court of Appeals in affirming the order in that case (177 N. Y. 557), thereby, as we think, intending to approve the distinction so pointed out.
As neither plaintiff nor defendant resided in Erie county at the commencement of the action, the motion to change the place of trial to Tioga county, the place of residence of the defendant, should have been granted.
The order should be reversed, with ten dollars costs and. disbursements, and the motion granted, with ten dollars costs.
All concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.